Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/122,461 filed on 12/15/20 has a total of 12 claims pending for examination; there is/are 1 independent claim(s) and 11 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 10-2018-0091319 filed on 8/6/18.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20140380003 to Hsu et al. (hereinafter Hsu).
With regards to claim 1, Hsu teaches a data processing system [fig 1] comprising: 
a memory system [fig 1 element 104] including a memory device [fig 1 element 114] for storing data [paragraphs 26, 29, 30, 32] and a controller [fig 1 element 110 including element 112] performing a data program operation [paragraphs 26, 28, 29, 30, 32] or [note use of alternate language] a data read operation with the memory device [paragraphs 26, 28, 29, 30, 32]; and 
a host suitable for requesting the data program operation [paragraphs 26, 29, 30, 32] or [note use of alternate language] the data read operation from the memory system [paragraphs 26, 29, 30, 32], 

With regards to claim 5, Hsu teaches the data processing system according to claim 1, wherein the memory device comprises a non-volatile memory device including a plurality of dies, each including a plurality of blocks, each including a plurality of pages including a plurality of cells storing the data [paragraphs 26, 29, 30, 32], and 
wherein the controller comprises a second memory [fig 2B element 254] for loading operation information required for the data program operation or [note use of alternate language] the data read operation [paragraph 44], and mapping information of the memory device [fig 2B element 258 – paragraph 46]. 
With regards to claim 11, Hsu teaches the data processing system according to claim 5, wherein the controller is configured to monitor available storage capacity of the second memory, request the host to use the first memory, which is included in the host, based on a monitoring result, and control the first memory as an extension of the second memory [paragraph 62, 73]. 
With regards to claim 12, Hsu teaches the data processing system according to claim 1, wherein the controller is configured to perform a data program operation [paragraphs 26, 28, 29, 30, 32] or [note use of alternate language] a data read operation, requested from a host, with the memory device [paragraphs 26, 28, 29, 30, 32].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20140380003 to Hsu et al. (hereinafter Hsu) in view of US Patent Application Publication No. 20090043916 to Schramm et al. (hereinafter Schramm)
With regards to claim 2, Hsu teaches the data processing system according to claim 1, wherein the serial communication is performed via at least one protocol [Hsu paragraph 31], but it is silent as to the protocol being at least one of a MIPI M-PHY, a Universal Asynchronous Receiver Transmitter (UART), a Serial Peripheral Interface Bus (SPI) and an Inter Integrated Circuit (I2C). 
However, Schramm teaches a host coupled to a controller using SPI [Schramm paragraph 30], for the benefit of providing a commonly used protocol for communication to take place with increased compatibility [Schramm paragraph 30].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu and Schramm to have the serial communication be performed via at least one protocol of a MIPI M-PHY, a Universal Asynchronous Receiver Transmitter (UART), a Serial Peripheral Interface Bus (SPI) [Schramm paragraph 30] and an Inter Integrated Circuit (I2C), for the benefit 
With regards to claim 3, Hsu teaches the data processing system according to claim 2, wherein the controller plays a role as a master, and the first memory plays a role as a slave, in the serial communication [paragraphs 26, 28, 29, 30, 32, 62, 73]. 
With regards to claim 4, Hsu teaches the data processing system according to claim 3, wherein the host includes a processor which plays a role as another master in the serial communication [paragraphs 26, 28, 29, 30, 32]. 
Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 6, the prior art of record alone or in combination fails to teach or fairly suggest wherein the operation information includes type information of die structure and the number of dies included in the non-volatile memory device, in combination with the other limitations found in the claim.
With regards to claims 7-10, due to their direct or indirect dependence from claim 6, they include allowable subject matter for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181